DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 2-21 are currently pending and are addressed below.

Examiner notes that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.

Priority
1.	This application is a continuation of and claims priority to U.S. Patent Application Serial No. 15/694,097, filed September 1, 2017

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/09/2020, 01/21/2021, 06/25/2021, 07/09/2021, 01/07/2022, 04/06/2022 and 10/27/2022 are being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10831202. Except claim 2 is missing the while the vehicle is operating in an environment. It is obvious to test vehicle while is operating in environment. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application test the different scenarios while is operating in environment in order the enhance the operation of the robotic system. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10831202. Except claim 10 is missing the while the vehicle is operating in an environment. It is obvious to test vehicle while is operating in environment. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application test the different scenarios while is operating in environment in order the enhance the operation of the robotic system. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10831202. Except claim 16 is missing the while the vehicle is operating in an environment. It is obvious to test vehicle while is operating in environment. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the instant application test the different scenarios while is operating in environment in order the enhance the operation of the robotic system. 
Claims 3-9, 11-15 and 17-21 are dependent upon the independent claims 2, 10 and 16 respectively are also rejected.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2- 20 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 - YES
Claims 2 are directed to system (i.e. a machine). Claims 10 are directed toward  method (i.e. a process).  And Claims 16 are directed toward a non-transitory computer-readable recording medium (i.e. a manufacture). 
Therefore, claims 2, 10 and 16 are within at least one of the four statutory categories. 

101 Analysis – Step 2A, Prong I  
 Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claims 2, 10, and 16 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  
Independent claim 2  includes the recitations:
receiving sensor data associated with an environment; 
determining, based at least in part on the sensor data, a state of a vehicle in relation with the environment; 
instantiating, based on the state of the vehicle, a simulated object; and 
determining, by considering the simulated object as a real object in the environment, a trajectory along which the vehicle is to drive in the environment, wherein the simulated object does not correspond to a physical object in the environment.  

Independent claims 10 and 16 include the recitations:
generating a scenario including a simulated object, the simulated object based, at least in part, on a primitive; 
receiving sensor data associated with a vehicle in an environment; 
receiving primitive (claim 16);
determining perception data based at least in part on the sensor data; 
merging the simulated object and the perception data to generate aggregated data; and determining, based at least in part on the aggregated data, a trajectory along which the vehicle is to drive in the environment by considering the simulated object as a real object in the environment.  

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining…”, and “determining …,“ step in the context of the claims encompasses a person observing and evaluating the vehicle driver’s driving behavior to form a simple judgement. Similarly, the “merging…..”  step in the context of the claims encompass a person mentally mixing data.
  Examiner would also note MPEP 2106.04(a)(2)(III): The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Here, the determination is a form of making evaluation and judgement based on observation based on sensor data and determination of the trajectory based on scenario. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “processor” in (claims 2 and 16) and “computer” in claim 10.
receiving sensor data and instantiating a simulated object in claim 2.
generating a scenario including a simulated object, the simulated object based, at least in part, on a primitive (claims 10 and 16); 
receiving sensor data associated with a vehicle in an environment (claims 10 and 16); 
receiving primitive (claim 16)
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “a processor” and “a computer”, the examiner submits that they amount to no more than merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose vehicle control environment, where controller/computer are recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  The limitation of receiving and generating steps which amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impost any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claims 1, 8, and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of “processor” of claims 2 and 16 and “a computer” of claim 10, the examiner submits that the processor/computer are recited at a high-level of generality (i.e. as a generic computer component performing generic calculation) such that it amounts no more than mere instruction to apply the exception using a generic computer in the field of vehicular control. 
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208,223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”). Electric Power Group, LLC v, Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity). Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016)( Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components). Hence, the claims 2, 10 and 16 are not patent eligible.
Dependent Claims
Dependent claims 3-9, 11-15 and 17-20 do not recite any further limitations that causes the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Dependent claims 3 recites “receiving …” and “instantiating..”, claim 5 recites “determining…”; claim 6 recites “validating…”, claim 5 recites “determining…”, “generating..” and claim 9 recites “determining…” and “generating..”.
claim 11 recites “instantiating …” claim 13 recites  “generating..” claims 14-15 recite “evaluating…”, claim 17 recites “determining … object”, “determining the trajectory…”, claim 18 recites “determining…real object”, determining…simulated object”, claim 20 recites “defining….” are furthered directed toward an abstract idea. Therefore, dependent claims 3-9, 11-15 and 17-20. Therefore, dependent claims 3-9, 11-15 and 17-20 not patent eligible under the same rationale as provided in the rejection of independent claims 2, 10 and 16. As such, claims 2-20 are rejected under 35 USC § 101 as being drawn to an abstract idea without significant more, and thus are ineligible.





Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2-9  are rejected under 35 U.S.C. 103 as being unpatentable over O’Kelly et al. “APEX: Autonomous Vehicle Plan Verification and Execution” in view of view of Shum et al. US2018/0267538.
8.	Regarding claim 2, O’kelly discloses a system comprising: one or more processors (input tool section see at least page 4, right col.); and 
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform actions (input tool section see at least page 4, right col.) comprising: 
receiving sensor data associated with an environment (sensors see at least page 9, right col. last para. and page 11, right col. last para.); 
determining, based at least in part on the sensor data, a state of a vehicle in relation with the environment (using the sensors data to determine the state of the vehicle and make decision  see at least page 9, right col. last para.); 
determining, by considering the simulated object as a real object in the environment, a trajectory along which the vehicle is to drive in the environment (see at least Figs. 2 & 6 and pg 7, right col. last para., pg 9, right col. last para.,  pg 8, second para. and pg 10,  left col. calling and Figs. 2, 4-6 ), wherein the simulated object does not correspond to a physical object in the environment (as shown in Fig. 12, the vehicle does not collide with other simulated vehicle model or any other objects in the environment see at least page 8, right col. Ego vehicle specification and page 11 verification  and Fig. 11). 

O’kelly does not explicitly disclose instantiating, based on the state of the vehicle, a simulated object. 
Shall be noted that O’kelly discloses simulated objects to run scenario test (see at least Figs. 2 & 6 and pg 7, right col. last para., pg 9, right col. last para.,  pg 8, second para. and pg 10,  left col. calling and Figs. 2, 4-6 ).
However, Shum is directed to Log-based vehicle control system verification. Shum discloses an autonomous vehicle travel on the roads and collet data information from various sensors, and the simulation system receive instructions to simulated static and dynamic objects or modify the shape or geometry of the objects that are to be instantiated and run simulated test using these simulated objects (see at least [¶ 16, 18, 23, 71-72, 150 & 175] and Figs. 1-7). Therefore, from the teaching of Shum, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O’Kelly to use the technique of instantiating, based on the state of the vehicle, a simulated object similar to that of the teaching of Shum in order to enhance the model and improve the accuracy of scenarios.

9.	Regarding claim 3, O’kelly discloses, wherein the actions further comprise: 
receiving instructions defining at least one primitive corresponding to the simulated object (Fig. 6 page 5); 
receiving a sequence defining an association between individual primitives of the at least one primitive; and 
instantiating the at least one primitive, based at least in part on the sensor data, to generate the scenario (see at least and page 7, right col. last para and  page 9, right col. last para and Fig. 6).  
O’kelly does not explicitly disclose receiving instructions defining the simulated object that is to be instantiated as a scenario in the environment in which the vehicle is positioned.
However, Shum is directed to Log-based vehicle control system verification. Shum discloses an autonomous vehicle travel on the roads and collet data information from various sensors, and the simulation system receive instructions to simulated static and dynamic objects or modify the shape or geometry of the objects that are to be instantiated and run simulated test using these simulated objects (see at least [¶ 16, 18, 23, 71-72, 150 & 175] and Figs. 1-7). Therefore, from the teaching of Shum, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O’Kelly to use the technique of operating the vehicle in the environment and  receiving instructions to define simulated objects that is instantiated as a scenario in the environment in which the vehicle is positioned similar to that of the teaching of Shum in order to enhance the model and improve the accuracy of scenarios.

10.	Regarding claim 4, O’kelly discloses, wherein the sequence is defined using temporal logic (temporal logic see at least abstract, and Page 3, left col. In APEX section and   Fig. 4).  
  
11.	Regarding claim 5, O’kelly discloses, wherein the actions further comprise determining, based at least in part on execution of the trajectory, information associated with the scenario, the information describing how the vehicle responds given the scenario created in the environment (as shown in Fig. 6 the vehicle respond by moving to second lane to avoid the red vehicle see at least page 5, right col. Toll output and Fig. 6). 
  
12.	Regarding claim 6, O’Kelly discloses, wherein determining the information associated with the scenario comprises validating that the vehicle performed in accordance with a set of rules (as shown in Fig.6 the vehicle respond by moving to second lane to avoid the red vehicle using the rules safe or unsafe and Ego vehicle specification see at least page 5, right col. Toll output, page 8, Ego vehicle specification and Fig. 6).  
  
13.	Regarding claim 7 , O’Kelly discloses, wherein determining the information associated with the scenario comprises at least one of: determining an operational space of the vehicle given the scenario; or generating feedback for improving at least one of operations or designs of the vehicle (the vehicle move to second lane to avoid crash with red vehicle see at least Fig. 6).  
  

14.	Regarding claim 8, O’Kelly discloses recites, wherein the vehicle is an autonomous vehicle (autonomous vehicle see at least page 1 and Figs. 1-6).  

15.	Regarding claim 9, O’Kelly discloses, wherein the actions further comprise: determining, based at least in part on the sensor data, a real object in the environment (obstacle see at least abstract); and merging the simulated object and the real object into a group of objects, wherein the simulated object is indistinguishable from the real object for determining the trajectory (the vehicle does not collide with other vehicle or any other objects in the environment see at least page 8, right col. Ego vehicle specification and page 11 verification and Fig. 11). 

16.	Claims 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Kelly et al. “APEX: Autonomous Vehicle Plan Verification and Execution” in view of Uehara US2017/0115396. 
17.	Regarding claim 10, O’kelly discloses a computer-implemented method (see at least abstract and Figs. 1-11) comprising: 
generating a scenario including a simulated object, the simulated object based, at least in part, on a primitive (see at least Fig. 6 and page 7, right col. last para.);
receiving sensor data associated with a vehicle in an environment (the vehicle is positioned in an environment see at least page 4, right col. second para. and page 9, right col. last para. and Fig. 2);
determining perception data based at least in part on the sensor data (using the sensors data to determine the state of the vehicle and obstacle/perception data see at least abstract and page 9, right col. last para., page 10, right col. unsafe lane change, and  page 11, left col. last para. and Fig. 3); 
merging the simulated object and the perception data to generate aggregated data (the system uses the simulated data based on simulated scenarios and the information data from the sensor data of the vehicle’ environment/perception, that means both data are merged as shown Fig. 6, furthermore O’Kelly discloses the system determine the trajectory based on the object see at least  pg  4-8, pg 7, right col. last para., pg 9, right col. last para.,  pg 8, second para. and pg 10,  left col. and Figs. 2, 4-6 ); and 
O’kelly does not explicitly disclose determining, based at least in part on the aggregated data, a trajectory along which the vehicle is to drive in the environment by considering the simulated object as a real object in the environment.
However, Uehara is directed to object detection system and navigation planning. Uehara discloses. Uehara discloses an autonomous vehicle driving along travel route and the system control the autonomous vehicle based detected objects and simulated objects and the planning module plan how to navigate the vehicle through the environment including the simulated objects and avoiding the simulated objects, that determining the trajectory based in the simulated objects, Uehara also discloses the system simulate plurality of points to make an object as shown in Fig. 5, that means the system is capable of simulating any objects in the environment (see at least [¶ 10, 49-51] and Figs. 2). Therefore, from the teaching of Uehara, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O’Kelly to use the technique of operating the vehicle in the environment and determine the trajectory based on aggregated data considering the simulated objects as real objects in the environment similar to that of the teaching of Uehara in order to enhance the model and improve the accuracy of scenarios.

18.	Regarding claims 11-12, O’Kelly and Uehara in combination disclose all the limitations of claim 10 as discussed above. Furthermore, Uehara disclose re-claim 11) further comprising instantiating the simulated scenario based at least in part on the perception data; re-claim 12) wherein the one or more sensors include any of a LiDAR sensor, a camera sensor, a RADAR sensor, or a SONAR sensor (instantiating the simulated scenario based on LIDAR sensors the see at least [¶ 2, 14-20, 32-34 & 49-51] and Figs. 1-5). Therefore, from the teaching of Uehara, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O’Kelly to provide Lidar, and using the technique instantiating the simulated scenario based perception data similar to that of the teaching of Uehara in order to enhance the model and improve the accuracy of scenarios.

19.	Regarding claims 13, O’Kelly wherein the vehicle is an autonomous vehicle, and the computer-implemented method further comprises generating one or more signals for causing the vehicle to drive along the trajectory (trajectory see at least page 5, right col. Toll output, page 7, tracking controller and planning, and page 8, second para. and page 10, left col. calling the motion planner and Figs. 2, 4-6).  

20.	Regarding claims 14, O’Kelly discloses further comprising evaluating a performance of the vehicle based at least in part on a nominal performance of the vehicle (as shown in Fig. 1 the lane change performance and more see at least page 5, right col. Toll output, page 7, tracking controller and planning, and page 8, second para. and page 10, left col. calling the motion planner, conclusion, page 12 and Figs. 2, 4-6).

21.	Regarding claims 15, O’Kelly discloses further comprising evaluating a performance of the vehicle based at least in part on one or more formulae indicating a set of driving rules (as shown in Fig. 6 the vehicle respond by moving to second lane to avoid the red vehicle using the rules safe or unsafe and Ego vehicle specification see at least page 5, right col. Toll output, page 8, Ego vehicle specification and Fig. 6).  

22.	Regarding claim 16, O’Kelly discloses one or more non-transitory computer readable media storing computer executable instructions that, when executed, cause one or more processors to perform operations(input tool see at least page 4, right col.) comprising: 
receiving sensor data associated with an environment of a vehicle (using the sensors data to determine the state of the vehicle see at least page 9, right col. last para. and page 11, right col. last para.); 
receiving a primitive (see at least Fig. 6 and page 6& 7, right col. last para.); 
generating simulated data including a simulated object in the environment, the simulated object based, at least in part, on the primitive  (see at least Fig. 6 and page 7, right col. last para.); 
merging the sensor data and the simulated data to generate aggregated data including the simulated object (the system use the simulated data based on simulated scenarios and the information data from the sensor data of the vehicle’ environment/perception, that means both data are merged as shown Fig. 6, furthermore, O’Kelly discloses the system determine the trajectory based on the object see at least  pg  4-8, pg 7, right col. last para., pg 9, right col. last para.,  pg 8, second para. and pg 10,  left col. and Figs. 2, 4-6 ); and 
O’kelly does not explicitly disclose determining, based at least in part on the aggregated data, a trajectory along which the vehicle is to drive.  
However, Uehara is directed to object detection system and navigation planning. Uehara discloses. Uehara discloses an autonomous vehicle driving along  travel route and the system control the autonomous vehicle based detected objects and simulated objects and the planning module plan how to navigate the vehicle through the environment including the simulated objects and avoiding the simulated objects, that determining the trajectory based in the simulated objects, Uehara also discloses the system simulate plurality of points to make an object as shown in Fig. 5, that mean the system is capable of simulating any objects in the environment (see at least [¶ 10, 49-51] and Figs. 2). Therefore, from the teaching of Uehara, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O’Kelly to use the technique of determining, based at least in part on the aggregated data, a trajectory along which the vehicle is to drive similar to that of the teaching of Uehara in order to enhance the model and improve the accuracy of scenarios.

23.	Regarding claim 17, O’Kelly discloses the operations further comprising: determining one or more objects in the environment based at least in part on merging the sensor data and the simulated data (the vehicle change the lane and avoiding the detected vehicle/object in the lane see at least page 5, right col. Toll output, page 7, tracking controller and planning, and page 8, second para. and page 10, left col. calling the motion planner and Figs. 2, 4-6); and 
determining the trajectory based at least in part on the one or more objects (trajectory based on the red car/object ahead trajectory as shown in Fig.1,4&5 see at least page5)  
 
24.	Regarding claim 18, O’Kelly discloses the operations further comprising: determining, based at least in part on the sensor data, a real object in the environment (sensors see at least page 9, right col. last para. and page 11, right col. last para.); and determining, based at least in part on the simulated data, the simulated object in the environment (as shown in figs. 1 and 6, in the simulated data the system determine a vehicle/object ahead of the vehicle), wherein merging the sensor data and the simulated data comprises merging the real object and the simulated object into a group of objects (the vehicle does not collide with other vehicle or any other objects in the environment as shown in Figs. 1 and 6 see at least page 8, right col. Ego vehicle specification and page 11 verification  and Fig. 11).  
  
25.	Regarding claim 19, O’Kelly discloses wherein the real object is indistinguishable from the simulated object for determining the trajectory (as shown in fig. 2 the vehicle can detect the real object and simulated object which are indistinguishable and the vehicle does not collide with other vehicle or any other objects in the environment see at least page 8, right col. Ego vehicle specification and page 11 verification  and Fig. 11). 

26.	Regarding claim 20, O’Kelly discloses, wherein the simulated data further comprises a sequence defining an association between individual primitives of one or more primitives (as shown in Fig. 6 plurality of primitives/autonomous vehicles and sequence  see at least, page 3,  page 5, right col. Ego vehicle model and page 8, right col.  Ego vehicle specification and Fig. 6).  
  
27.	Regarding claim 21, O’Kelly discloses, the operations further comprising: determining a command to cause the vehicle to drive along the trajectory; executing the command(see at least Figs. 1-2, 4-5 and Page 11); and assessing a performance of the vehicle based at least in part on executing the command (assess the performance while changing lane as shown in Figs. 1, 4-6 and pages 2 and 4-5).


Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667